DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1, 3, 5-7 and 9-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a heads up display system of a vehicle comprises a transflective layer comprising a reflective polarizer positioned between the first and sixth surfaces, wherein the combiner screen is configured to fail to a transparent state; (claim 9) a combiner screen for a heads up display comprises a reflective polarizer positioned between the sixth and first surfaces; and an antireflection coating positioned on the third substrate; (claim 14) a heads up display system of a vehicle comprises a reflective polarizer disposed on the first surface of the substantially transparent substrate, wherein the combiner screen has a reflectance of light greater than about 40% and the combiner screen is operable at different transmittance levels and wherein a low end transmittance of the combiner screen is less than about 10.5%.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.